Citation Nr: 1235336	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral lower leg disorder (claimed as sciatica), to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as a panic disorder), to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus.

6.  Entitlement to a compensable disability rating for pseudofolliculitis barbae (PFB).

7.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to June 1975.  The Veteran also served in the Army National Guard, with presumed periods of active duty for training (ACDUTRA) and inactive duty for training (INACDTURA).

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the above referenced claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






(CONTINUED NEXT PAGE)

REMAND

Inasmuch as the Board regrets the additional delay, a remand is required before the Veteran's remaining claims can be properly adjudicated.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Low Back, Bilateral Legs, and Psychiatric Disorders

The Veteran claims that service connection is warranted for low back, bilateral leg, and psychiatric disorders.  At the time that he initially filed his claim in October 2007, he made no specific contentions to support his claims for service connection.  Thus, the RO adjudicated the claims in the June 2008 rating decision and April 2009 Statement of the Case (SOC) under a theory of direct service connection, i.e. whether his claimed disorders were related to an in-service incident or occurrence.  See 38 C.F.R. § 3.303, 3.304 (2011).  Thereafter, in his May 2009 VA Form 9, the Veteran claimed that his low back, bilateral leg, and psychiatric disorders were due to his service-connected bilateral pes planus disability.  Thus, the Veteran raised the issue of whether secondary service connection is warranted for his low back, bilateral leg, and psychiatric disorders.  

Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).  The Veteran has not been apprised of the information and evidence necessary to substantiate his claims for service connection for low back disorder, bilateral leg, and psychiatric disorders on a secondary basis, to include by aggravation.  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.303, which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition.  The Veteran has not been notified of the information and evidence not of record that is necessary to substantiate his claims for service-connection for low back, bilateral leg, and psychiatric disorders on a secondary basis, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  Moreover, his claims for secondary service connection have not been addressed by the RO in the first instance.  Thus, these claims must be remanded so that the Veteran may be provided with VCAA notice and his claims for secondary service connection may be first adjudicated by the RO/AMC.  

Additionally, a remand is warranted so that the Veteran may be afforded medical examinations with respect to these claims.  The medical evidence currently of record reveals that the Veteran has been diagnosed with lumbar spondylosis and lumbar radiculopathy.  See VA treatment record dated July 14, 2008 and private medical record dated February 24, 2004.  The Veteran's complaints of pain into the lower extremities has been ascribed to lumbar radiculopathy.  Although the medical evidence does not reveal a currently diagnosed psychiatric disorder, the Veteran is competent to report that he currently experiences psychiatric symptomatology.  The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Such is also supported by the fact that the Veteran has been prescribed Amitriptyline, which is an anti-depressive medication.  

In this regard, the Veteran has not been afforded VA examinations to determine whether his claimed low back, bilateral leg, and psychiatric disorders are related to his service-connected bilateral pes planus disability.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given the medical evidence showing current diagnoses and the Veteran's competent lay statements, the Board finds it necessary to provide the Veteran with appropriate VA examinations so as to determine whether the claimed low back, bilateral leg, and psychiatric disorders are related to his active duty service or to a service-connected disability.  Therefore, a remand is needed for VA examinations and medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Left Hip Disorder

Here, the Board finds that additional development is needed prior to the adjudication of the Veteran's left hip disorder claim.  The Veteran maintains that his currently diagnosed left hip avascular necrosis (AVN) is etiologically related to his service-connected bilateral pes planus disability.  He claims that his bilateral pes planus disability has caused him to walk with an altered gait, which in turn has caused or aggravated his left hip disorder.

The Veteran was afforded a VA examination in March 2009 with respect to his left hip disorder.  Following a clinical examination and review of the claims file, the examiner opined that the Veteran's left hip AVN was less likely caused by or the result of his service-connected bilateral pes planus.  However, the examiner did not offer an opinion as to whether his bilateral pes planus aggravated his left hip AVN.  Thus, the March 2009 VA examination is inadequate with which to decide the Veteran's claim.  

The question of whether the Veteran's left hip disorder is aggravated by a service-connected disability is critical to whether secondary service connection may be granted in this case.  This unanswered question requires further inquiry since the Board cannot make this medical determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board notes that once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  In light of the inadequacy of the March 2009 VA examination, VA must solicit an addendum opinion from the VA examiner that addresses whether the Veteran's claimed left hip disorder is aggravated by a service-connected disability.  If the March 2009 VA examiner is unavailable, then the opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary in the opinion of the examiner, then one should be conducted.

Left Knee Disorder

As for this claim, the Veteran asserts that service connection is warranted for his currently diagnosed degenerative arthritis of the left knee.  He claims that he injured his knee while on active duty.  The Veteran also contends that his left knee condition was further aggravated by his service in the National Guard.  He maintains that he has experienced a continuity of symptomatology ever since his military service.

In this appeal, the Board is primarily concerned with whether the claimed left knee disorder had its onset or was aggravated during the Veteran's active duty service or during any periods of ACDUTRA or INACDUTRA.  See generally, 38 C.F.R. §§ 3.303, 3.304, 101(24).

A review of the record indicates that the Veteran served in the Army National Guard.  However, his specific dates of ACDUTRA and INACDUTRA service have not been verified.  Thus, in order to properly adjudicate his claim, the RO/AMC must verify all periods of ACDUTRA and INACDUTRA service.  Attempts to verify the nature of the Veteran's service must be undertaken in order to fulfill VA's duty to assist.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Additionally, not all of the Veteran's service treatment records from his reservist service have been associated with the claims file.  Thus, the RO/AMC shall also obtain all of the service treatment records from the Veteran's service in the Army National Guard.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The available service treatment records reveal that the Veteran injured his knee in May 1975 while on active duty.  The associated May 1975 service treatment record shows that he was diagnosed with a sprain but does not include specific information as to which knee was injured.  The subsequent April 1975 separation report of medical examination and the December 1985 examination report completed prior to the Veteran's enlistment into the National Guard are both negative for objective evidence of a left knee disorder.  

The Veteran was afforded a VA examination regarding his left knee in July 2009.  However, the July 2009 VA examination report is inadequate with which to decide the Veteran's claim, as it does not include a medical opinion that addresses the Veteran's reservist service.  Specifically, the July 2009 examination report does not include a medical opinion regarding whether the Veteran's left knee arthritis was incurred in or aggravated by any verified periods of ACDUTRA or INACDUTRA.  As the Veteran claims that his left knee disorder is related to his reservist service, VA must obtain a medical opinion that addresses this aspect of the Veteran's claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA must supplement the record by seeking an advisory opinion or ordering a medical examination when medical evidence is inadequate).  Accordingly, VA must obtain an addendum opinion to adequately address the relationship, if any, between the Veteran's reservist service and his left knee disorder.  

Increased Disability Ratings for Bilateral Pes Planus and PFB Disabilities

A review of the claims file reveals that not all of the Veteran's VA medical records relevant to his pes planus and PFB claims have been associated with the claims file.   Specifically, it appears from a review of the Veteran's Virtual VA (electronic) records that he underwent a physical examination in September 2011 in preparation of right bunionectomy surgery performed in October 2011.  However, the VA treatment records currently of record do not include a copy of this examination.  Similarly, a May 2010 VA record reveals that the Veteran was prescribed a topical cream for his skin symptomatology.  However, the records associated with his dermatological treatment are not included in the claims file.  Thus, on remand, all outstanding medical records relevant to the Veteran's bilateral pes planus and PFB disabilities must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Moreover, the Board finds that the record is void of contemporaneous assessments of the severity of the Veteran's bilateral pes planus and PFB disabilities.  In this regard, these disabilities were most recently assessed during VA examinations completed in November 2007.  However, these examinations do not take into account any relevant evidence that may be contained within the potentially outstanding medical records.  In light of the outstanding medical records, the Board also finds that after associating any private and VA treatment records with the claims folder, the Veteran must be afforded contemporaneous VA examinations to assess the current severity of his service-connected bilateral pes planus and PFB disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

As for all VA examinations requested in this remand, the Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify all periods of the Veteran's reserve service, including when reserve or National Guard service began and ended, as well as clearly delineating the periods of active reserve service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Reports of retirement points are not sufficient to meet the requirements of this Remand order.  A listing of dates of service and whether within those dates the service can be characterized as active, ADCUTRA, or INACDUTRA, is required.  All information obtained as a result of the above will be added to the claims files.


2.  After the above, obtain all service treatment records not currently on file, including all records from each period of reserve service identified through the completion of Remand order #1.  All information obtained as a result of the above will be added to the claims files.  If records are not obtained, a written report will be added to the claims files documenting the reasons that additional service records were not obtained.

3.  Obtain and associate with the claims file any VA medical records that are relevant to the issues being remanded, and any private medical records that the Veteran identifies and requests that VA obtain on his behalf.
 
4.  After completing the foregoing development, schedule the Veteran for VA examinations with physicians with appropriate expertise in order to determine the nature and etiology of his claimed low back, bilateral leg, and psychiatric disorders.  The claims file must be made available to the examiners and reviewed in connection with the examinations.  Any medically indicated special tests must be accomplished, and all special tests and clinical findings shall be clearly reported.  Following the completion of the clinical examinations and review of the claims file, the examiner shall address the following:

(a)  Identify all low back disorders found to be present.  For all low back diagnoses identified, opine whether it at least as likely as not (a 50 percent or higher degree of probability) that the low back disorder(s) is proximately due to, or aggravated by a service-connected disability, specifically his bilateral pes planus.  If a service-connected disability aggravates (i.e., permanently worsens) the low back disorder, the examiner shall identify the percentage of disability which is attributable to the aggravation.

(b)  Identify all bilateral leg disorders found to be present.  For all bilateral leg diagnoses identified, opine whether it at least as likely as not (a 50 percent or higher degree of probability) that the bilateral leg disorder(s) is proximately due to, or aggravated by a service-connected disability, specifically his bilateral pes planus or any other service connected disability.  If a service-connected disability aggravates (i.e., permanently worsens) the bilateral leg disorder, the examiner shall identify the percentage of disability which is attributable to the aggravation.  Further, if it is determined that the Veteran's low back disability is attributable to service or a service related disability, the examiner should comment on whether the Veteran's bilateral leg disorders is a separate neurological complication.

(c)  Identify all psychiatric disorders found to be present.  The clinical significance, if any, of being prescribed Amitriptyline should be discussed.  For all psychiatric diagnoses identified, opine whether it at least as likely as not (a 50 percent or higher degree of probability) that the psychiatric disorder(s) is proximately due to, or aggravated by a service-connected disability, specifically his bilateral pes planus or any other disability found to be related to service.  If a service-connected disability aggravates (i.e., permanently worsens) the psychiatric disorder, the examiner shall identify the percentage of disability which is attributable to the aggravation. 

(d)  For all low back, bilateral leg, and psychiatric diagnoses rendered, the examiner(s) shall opine whether it at least as likely as not (a 50 percent or higher degree of probability) that the diagnosed disorder is otherwise related to the Veteran's military service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  In providing the requested opinions, the examiner must consider and reconcile any conflicting evidence or opinions with regards to the above.  The examiner must also consider the Veteran's competent reports regarding a continuity of symptomatology.

5.  After obtaining any outstanding medical records, forward the claims file to the examiner who conducted the March 2009 VA joints examination, or if the examiner is no longer available, a suitable replacement to prepare an addendum to the March 2009 VA examination report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims file shall be made available to and reviewed by the examiner.  All findings and conclusions must be set forth in a legible report.

The examiner shall prepare an addendum to the March 2009 report and provide an opinion whether it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's left hip avascular necrosis (AVN) is aggravated by a service-connected disability, specifically his bilateral pes planus.  If a service-connected disability aggravates (i.e., permanently worsens) the left hip AVN, the examiner shall identify the percentage of disability which is attributable to the aggravation.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  In providing the requested opinions, the examiner must consider and reconcile any conflicting evidence or opinions with regards to the above.

6.  After completion of the directives provided in Remand orders # 1-3, forward the claims file to the examiner who conducted the July 2009 VA joints examination, or if the examiner is no longer available, a suitable replacement to prepare an addendum to the July 2009 VA examination report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims file shall be made available to and reviewed by the examiner.  All findings and conclusions must be set forth in a legible report.
  
The examiner shall prepare an addendum to the July 2009 report and provide an opinion whether it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's left knee degenerative arthritis had its onset or was aggravated by any verified period of active duty, ACDUTRA, or INACDUTRA service.  An opinion should also be solicited addressing the question of whether it at least as likely as not (a 50 percent or higher degree of probability) that the left knee disorder is proximately due to, or aggravated by a service-connected disability, specifically his bilateral pes planus or any other service connected disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  In providing the requested opinions, the examiner must consider and reconcile any conflicting evidence or opinions with regards to the above.

7.  After obtaining any outstanding medical records, schedule the Veteran for an appropriate VA examination to reassess the current nature, extent, and severity of his service-connected bilateral pes planus.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examiner shall describe in detail all symptomatology associated with the Veteran's service-connected pes planus, and indicate whether it is best characterized as moderate, moderately-severe, severe or pronounced.  The examiner must provide a rationale for the assigned degree of severity.

The examiner shall also render specific findings as to whether, during the examination, there is objective evidence of pain on use or motion, weakness, excess fatigability, and/or incoordination associated with either foot.  All limitation of function must be identified.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be expressly noted in the report.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected bilateral pes planus with a full description of the effects the disabilities have upon his ordinary activities.  The examiner should also fully describe the impact the disabilities have on the Veteran's economic adaptability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

8.  After obtaining any outstanding medical records, schedule the Veteran for an appropriate VA examination to reassess the current nature, extent, and severity of his service-connected pseudofolliculitis barbae (PFB) disability.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examiner shall describe all current manifestations of the Veteran's PFB disability.  Specifically, the examiner must report the percentage of the whole body and the percentage of exposed areas, affected by PFB.  The examiner must also indicate whether the skin disease has required any systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the length of time of such treatment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

9.  Thereafter, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

10.  Readjudicate the Veteran's claims for service connection and for increased disabilities ratings.   If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


